



Exhibit 10.1
AMENDED AND RESTATED CONTRIBUTION AND REPURCHASE AGREEMENT
THIS AMENDED AND RESTATED CONTRIBUTION AND REPURCHASE AGREEMENT (this
"Agreement") made as of November 13, 2019, by and between Terra Property Trust,
Inc., a Maryland corporation (the "Company"), Terra International Fund 3 REIT,
LLC, a Delaware limited liability company (the "Purchaser") and Terra
International Fund 3, L.P., a Cayman exempted limited partnership (the "Fund").
WHEREAS, the Fund is conducting an offering (the “Offering”) of units of limited
partnership interest of the Fund (the "Units");
WHEREAS, the Fund owns 100% of the non-voting common interests of the Purchaser;
WHEREAS, the Fund has contributed, and intends to continue to contribute, cash
proceeds received from time to time from the sale of Units in the Offering (the
"Cash Proceeds") to the Purchaser, and the Purchaser desires to use such Cash
Proceeds to purchase shares of the Company's common stock, par value $0.01 per
share (the "Common Stock");
WHEREAS, the Company desires to issue and sell to the Purchaser from time to
time, and the Purchaser desires to use the Cash Proceeds to purchase from the
Company from time to time, shares of Common Stock (the "Shares"), in accordance
with the terms and conditions set forth in this Agreement;
WHEREAS, the parties entered into that Contribution and Repurchase Agreement,
dated September 30, 2019 (the "Original Agreement"), pursuant to which the
Company agreed to issue and sell to the Purchaser from time to time, and the
Purchaser agreed to purchase from the Company from time to time, shares of
Common Stock, and the Company issued and sold 212,690.95 shares of Common Stock
to the Purchaser at a price of $17.02 per share of Common Stock;
WHEREAS, by entering into this Agreement, the parties have agreed to amend and
restate the Original Agreement, upon the following terms and conditions;
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
1.Sale and Purchase of Shares. On the terms and subject to the conditions set
forth in this Agreement, on each Closing Date (as defined below), the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, shares of Common Stock in an amount equal to the amount of Cash
Proceeds to be paid by the Purchaser to the Company on such Closing Date divided
by the then-current price per Share of the Company's Common Stock.


2.Closing. Each closing of the purchase and sale of the Shares hereunder,
including payment for and delivery of the Shares, will take place at the offices
of the Company or the Company's legal counsel, at such times and on such dates
as shall be agreed to by the parties (each such date, a "Closing Date").


3.Representations and Warranties of the Company. In connection with the issuance
and sale of the Shares, the Company hereby represents and warrants to the
Purchaser and the Fund, as of the date hereof and as of each Closing Date, the
following:


- 1 -

--------------------------------------------------------------------------------





3.1    The Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland and the Company has all
necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.
3.2    All corporate action necessary to be taken by the Company to authorize
the execution, delivery and performance of this Agreement and all other
agreements and instruments delivered by the Company in connection with the
transactions contemplated hereby has been duly and validly taken and this
Agreement has been duly executed and delivered by the Company. This Agreement
constitutes the valid, binding and enforceable obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity). The issuance and sale by the Company of the Shares and the
consummation of the other transactions contemplated hereby does not conflict
with its organizational documents or any material contract by which the Company
or its property or assets is bound, or any federal or state laws or regulations
or decree, ruling or judgment of any United States or state court applicable to
the Company or its property or assets.
3.3    Upon issuance in accordance with, and payment pursuant to, the terms
hereof, the Purchaser will have good title to the Shares free and clear of all
liens, claims and encumbrances of any kind, other than transfer restrictions
hereunder, under the Company's organizational documents and under other
agreements contemplated hereby.
3.4    The Company has a substantive, pre-existing relationship with each of the
Purchaser and the Fund. Neither the Company nor, to the knowledge of the
Company, any person acting on its behalf, has engaged in any form of general
solicitation or general advertising in connection with the offer or sale of the
Shares.
4.Representations and Warranties of the Purchaser. The Purchaser and the Fund,
jointly and severally, hereby represent and warrant to the Company, as of the
date hereof and as of each Closing Date, that:
4.1    The Shares are being acquired for the Purchaser's own account, only for
investment purposes and not with a view to, or for resale in connection with,
any public distribution or public offering thereof within the meaning of the
Securities Act of 1933, as amended (the "Securities Act").
4.2    The Purchaser is a limited partnership duly formed, validly existing and
in good standing under the laws of the State of Delaware. The Fund is a Cayman
Islands exempted limited partnership duly formed and registered, validly
existing and in good standing under the laws of the Cayman Islands. Each of the
Purchaser and the Fund has all necessary power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby
4.3    All action necessary to be taken by each of the Purchaser and the Fund to
authorize the execution, delivery and performance of this Agreement and all
other


- 2 -

--------------------------------------------------------------------------------





agreements and instruments delivered by the Purchaser and the Fund in connection
with the transactions contemplated hereby has been duly and validly taken and
this Agreement has been duly executed and delivered by each of the Purchaser and
the Fund. This Agreement constitutes the valid, binding and enforceable
obligation of each of the Purchaser and the Fund, enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws of
general application now or hereafter in effect affecting the rights and remedies
of creditors and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). The purchase by the
Purchaser of the Shares and the consummation of the other transactions
contemplated hereby does not conflict with the organizational documents of the
Purchaser or the Fund or with any material contract by which the Purchaser or
the Fund or their respective property or assets is bound, or any laws or
regulations or decree, ruling or judgment of any court applicable to the
Purchaser or the Fund or their respective property or assets.
4.4    Each of the Purchaser and the Fund understands and acknowledges that the
offering of the Shares pursuant to this Agreement will not be registered under
the Securities Act on the grounds that the offering and sale of the Shares is
exempt from registration under the Securities Act pursuant to Section 4(a)(2) of
the Securities Act and the rules and regulations promulgated thereunder and
exempt from registration pursuant to applicable state securities or blue sky
laws and, therefore, the Shares will be characterized as "restricted securities"
under the Securities Act and such laws and may not be sold unless the Shares are
subsequently registered under the Securities Act and qualified under state law
or unless an exemption from such registration and such qualification is
available.
4.5    Each of the Purchaser and the Fund (i) has a substantive, pre-existing
relationship with the Company and directly contacted the Company with respect to
the purchase of the Shares and other transactions contemplated hereby; (ii) has
such knowledge, sophistication and experience in financial and business matters
as to be capable of evaluating the merits and risks of a prospective investment
in the Shares; (iii) has the ability to bear the economic risks of such
prospective investment; (iv) has not been offered the Shares by any form of
advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium; or broadcast over television or radio;
or any seminar or meeting whose attendees have been invited by any such medium;
or any registration statement or other document filed by the Company with the
Securities and Exchange Commission; and did not independently contact the
Company as a result of any of the foregoing; (v) has been afforded the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the issuance of the Shares; and (vi) has been afforded access to information
about the Company and its respective financial condition and results of
operations sufficient to evaluate a prospective investment in the Shares.
5.Share Repurchases. The Company may, but shall not be obligated to, repurchase
Shares from the Purchaser from time to time on such terms and conditions as
shall be agreed to by the parties.


6.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto


- 3 -

--------------------------------------------------------------------------------





shall bind and inure to the benefit of the respective successors of the parties
hereto whether so expressed or not. Notwithstanding the foregoing or anything to
the contrary herein, the parties may not assign this Agreement or their
obligations hereunder.


7.Amendments. This Agreement may not be amended, modified or waived, in whole or
in part, except by an agreement in writing signed by each of the parties hereto.


8.Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile transmission,
and any such executed facsimile copy shall be treated as an original.


9.Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. The parties hereby agree that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereby waive
any objection to such exclusive jurisdiction and agree not to plead or claim
that such courts represent an inconvenient forum.


10.Further Assurances.  From time to time, at any party's request, whether on or
after the date hereof, and without further consideration, the other parties
shall execute and deliver any further instruments of conveyance and take such
other actions as the requesting party may reasonably require to complete more
effectively the transfer of the Cash Proceeds to the Company.


11.Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.


12.Legends. Each certificate, if any, representing the Shares shall be endorsed
with the following legend or a substantially similar legend:


"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and are "restricted securities" as
defined in Rule 144 promulgated under the Securities Act. The securities may not
be sold or offered for sale or otherwise distributed except (i) in conjunction
with an effective registration statement for the shares under the Securities Act
of 1933, as amended, or (ii) pursuant to an opinion of counsel, satisfactory to
the company, that such registration or compliance is not required as to said
sale, offer, or distribution."
13.Termination. This Agreement shall terminate upon the earliest to occur of (i)
the completion by the Company of an initial public offering of shares of Common
Stock pursuant to an effective registration statement on Form S-11 or such other
form under the Securities Act, (ii) the shares of Common Stock of the Company
otherwise being listed or admitted to trading on the New York Stock Exchange,
the Nasdaq Global Market, or a similar national securities exchange, or (iii)
upon mutual consent of the parties hereto.
 


- 4 -

--------------------------------------------------------------------------------





14.Severability. In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.


15.Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof and they supersede,
merge, and render void every other prior written and/or oral understanding or
agreement among or between the parties hereto.




- 5 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
FUND:
 
 
 
TERRA INTERNATIONAL FUND 3, L.P.
 
By: Terra International Fund 3 GP, LLC, its General Partner
 
By: /s/ Vikram S. Uppal
 
Name: Vikram S. Uppal
 
Title: Chief Executive Officer
 
 
 
PURCHASER:
 
 
 
TERRA INTERNATIONAL FUND 3 REIT, LLC
 
By: Terra International Fund 3 GP, LLC, its Managing Member
 
By: /s/ Vikram S. Uppal
 
Name: Vikram S. Uppal
 
Title: Chief Executive Officer
 
 
 
COMPANY:
 
 
 
TERRA PROPERTY TRUST, INC.
 
By:
/s/ Vikram S. Uppal
 
 
Name: Vikram S. Uppal
 
 
Title:  Chief Executive Officer











